 Case: 4:18-cv-01701-AGF Doc. #: 43 Filed: 07/14/21 Page: 1 of 5 PageID #: 211




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

PAMELA BUTLER,                                   )
                                                 )
                              Plaintiffs,        )
                                                 )
vs.                                              )   Case No. 4:18-cv-01701-AGF
                                                 )
MALLINCKRODT LLC, et al.,                        )   Lead Case
                                                 )
                              Defendants.        )

                                  JOINT STATUS REPORT
       Pursuant to the Court’s Order of June 24, 2021 (Doc. #42), the parties provide the following

status report setting forth the topics to discuss and proposed schedules in advance of the July 21,

2021, Status Conference.

       For the Court’s convenience, the Parties include the following Exhibits:

        Doc 43-1     Current Draft of CMO No. 3 for discussion at the Status Conference

                     CMO No. 2. The CMO in effect when Mallinckrodt filed its Notice
        Doc 43-2
                     of Suggestion of Bankruptcy and the automatic stay arose.

                     The March 29, 2019 Status Report. The most recent status report for
        Doc 43-3
                     the Butler matters.

       A.      Scheduling

       Mallinckrodt’s automatic stay arose on October 12, 2021. At that time, the CMO in effect

had three principal deadlines remaining: (1) the submission of Daubert motions; (2) the close of

discovery; and (3) the submission of dispositive motions, which was contingent on the Court’s

ruling on the Daubert motions. The Parties have agreed to a deadline to submit Daubert motions

of August 18, 2021. The Parties agree that the deadline for dispositive motions should remain

contingent on the Court’s ruling on the Daubert motions.
 Case: 4:18-cv-01701-AGF Doc. #: 43 Filed: 07/14/21 Page: 2 of 5 PageID #: 212




        The Parties have not agreed on a deadline for closing all discovery as Item No. 4 in the

proposed CMO states. At the time the stay was entered, the Parties had been discussing the

completion of fact discovery. Less than two weeks before the stay was entered, the Court entered

the parties’ proposed Case Management Order, extending all discovery for another 60 days.

        Defendants are interested in conducting limited plaintiff-specific fact discovery that would

not affect the briefing schedule for Daubert and dispositive motions. Defendants are interested in

obtaining and reviewing any new or updated medical records before making a determination on

further discovery related to those records. Mallinckrodt has already requested Marker’s to review

the files for the four plaintiffs in this consolidated action to identify if their current authorizations

are sufficient for updating their records, and if they are not, to prepare new ones. The Defendants

anticipate that it will take 60 – 90 days from the receipt of executed authorizations to complete

collection. Defendants are also interested in reviewing their non-medical records to determine if

there are any additional fact witnesses to depose or discover, and request that plaintiffs provide the

information identified in Fed. R. Civ. P. 26(a)(1) within 30 days. Defendants propose that they

submit a status report to the Court with regard to these additional Plaintiff-specific discovery items

in ninety days.

        Plaintiffs are interested in deposing corporate representatives of Defendants. Prior to the

stay, Plaintiffs sent proposed topics for these depositions to the Defendants. Plaintiffs may also

wish to depose additional fact witnesses. Plaintiffs understood Case Management Order No. 14 to

enhance and supersede Rule 26(a)(1) disclosures, and this is the first time there has been any

suggestion to the contrary.

        B.        Length of Daubert Motions




                                                   2
 Case: 4:18-cv-01701-AGF Doc. #: 43 Filed: 07/14/21 Page: 3 of 5 PageID #: 213




       The CMO in effect at the time the automatic stay was entered limited Daubert motions to

twenty pages. The Defendants respectfully request an additional five pages for all Daubert

motions. Plaintiffs do not oppose this request, so long as Plaintiffs are given the same page limit

for their responses.




                                                3
Case: 4:18-cv-01701-AGF Doc. #: 43 Filed: 07/14/21 Page: 4 of 5 PageID #: 214




Dated: July 14, 2021                     Respectfully submitted,

                                         /s/ Jonathan M. Soper
                                              Kenneth B. McClain #32430
                                              kbm@hfmlegal.com
                                              Jonathan M. Soper #61204
                                              jms@hfmlegal.com
                                              Colin W. McClain #64012
                                              cwm@hfmlegal.com
                                              221 W. Lexington, Suite 400
                                              P.O. Box 900
                                              Independence, Missouri 64050
                                              (816) 836-5050
                                              (816) 836-8966 FAX

                                         ATTORNEYS FOR PLAINTIFFS

/s/ David R. Erickson                    /s/ Brian O. Watson
    SHOOK, HARDY & BACON LLP                 Edward Casmere, #64326MO
    David R. Erickson, # 31532MO             Brian O. Watson, #68678MO
    Steven D. Soden, # 41917MO               Jennifer Steeve, #308082CA
    Anthony R. Martinez, # 61791MO           Lauren E. Jaffe, #6316795IL
    2555 Grand Boulevard                     RILEY SAFER HOLMES & CANCILA LLP
    Kansas City, MO 64108-2613               70 W. Madison St., Ste.
    Telephone: 816.474.6550                  2900
    Facsimile: 816.421.5547                  Chicago, Illinois 60602
    derickson@shb.com                        (312) 471-8700 (main)
    ssoden@shb.com                           (312) 471-8701 (fax)
    amartinez@shb.com                        ecasmere@rshc-law.com
                                             bwatson@rshc-law.com
ATTORNEYS FOR DEFENDANT                      jsteeve@rshc-law.com
MALLINCKRODT LLC                             ljaffe@rshc-law.com

                                         ATTORNEYS FOR DEFENDANT
                                         COTTER CORP. (N.S.L.)




                                     4
 Case: 4:18-cv-01701-AGF Doc. #: 43 Filed: 07/14/21 Page: 5 of 5 PageID #: 215




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 14th day of July 2021, I electronically filed the above with the

Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to

counsel of record.

                                                 /s/ David R. Erickson




                                                 5
